DETAILED ACTION

This office action is a response to the application filed on 9/15/2021, which is a continuation of application 16/597,401 filed on 10/9/2019. Application 16/597,401 is a continuation of PCT/CN2018/091561 filed on 6/15/2018. Acknowledgment is made of applicant's claim for foreign priority based on an application CN201710461612.4 filed on 6/16/2017. Claims 1-18 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-8, 10 and 12 of U.S. Patent No. 11140085. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are obvious variations of claims of the Patent.
Regarding claims 1-18, the Patent discloses as set forth below:

Claims of Instant Application (17/475,531)
Claims of Patent (11140085)
1.  A service forwarding method, comprising:
obtaining a service request of a first service, wherein the service request of the first service comprises a first delay (tm) , and the first delay (tm) is a transmission delay value allowed for the first service from an ingress node to an egress node; and
determining a period (T1) based on the service request of the first service, and sending the period (T1) to the first network device configured to forward the data packet of the first service.
1. A service forwarding method, comprising:
sending, by a first network device, a data packet of a first service to a second network device in a period (T1), wherein the first service is a low-latency service, and the period (T1) is determined based on a first delay (tm), a second delay (td), and a hop count (h), wherein the first delay (tm) is a transmission delay value allowed during transmission of the first service from an ingress node to an egress node, the second delay (td) is a transmission delay value generated by a physical link on a path, the hop count (h) is a hop count of the path, and the path is used to send the data packet of the first service; and
sending, by the first network device, a data packet of a second service to the second network device after a data volume of the first service sent in the period (T1) reaches a threshold, wherein the second service is a non-low-latency service, and the threshold is a value determined based on a maximum transmission rate of the first service and the period (T1).

Claim 6 limitation of: obtaining, by the first network device, a second path establishment request, wherein the second path establishment request is used to establish a path, the second path establishment request comprises a time interval, the period (T1)
2. The method according to claim 1, wherein the period (T1) is a duration determined according to a delay allowed by a device that forwards the data packet of the first service.
See claim 1. 
3. The method according to claim 1, wherein the determining a period (T1) according to the service request of the first service comprises:
determining, by the controller, the period (T1) based on the first delay (tm) , a second delay (td) , and a hop count (h), wherein a value of the period (T1) is less than (tm  - td) / (h +1), and the second delay (td) is a transmission delay value generated by a physical link comprised in a path to which the first network device belongs; and the hop count (h) is a hop count comprised in the path, and the path is used to transmit a data packet of the first service.
Claim 1 and
Claim 2: The method according to claim 1, wherein the first network device is the ingress node, the method further comprises:
obtaining, by the first network device, a service request of the first service, wherein the service request comprises the first delay (tm);
obtaining, by the first network device, the second delay (td) and the hop count (h); and
determining, by the first network device, the period (T1) based on the first delay (tm), the second delay (td), and the hop count (h), wherein a value of the period (T1) is less than (tm−td)/(h+1).
4. The method according to claim 3, wherein the method further comprises:
obtaining the second delay (td) and the hop count (h) after determining the path.
See Claim 2.
5. The method according to claim 1, wherein the method further comprises: obtaining a second rate based on a first rate (P) and a packet length (M), wherein the first rate (P) is a maximum quantity of data packets allowed to be sent on a path per unit time, and the packet length (M) is a size of a maximum data packet allowed to be sent on the path; and the second rate is a maximum quantity of total bytes of data packets of the first service that are allowed to be sent on the path per unit time; and 
sending the second rate to the first network device.
4. The method according to claim 1, wherein the method further comprises:
obtaining, by the first network device, a first rate (P) and a packet length (M), wherein the first rate (P) is a maximum value of a quantity of data packets allowed to be sent on a path in a unit time, the packet length (M) is a size of a maximum data packet that is allowed to be sent on the path, and the path is used to send the data packet of the first service;
obtaining, by the first network device, a second rate based on the first rate (P) and the packet length (M), wherein the second rate is a maximum value of a total quantity of bytes of the data packet of the first service that is allowed to be sent on the path in a unit time; and
determining, by the first network device, the threshold based on the period (T1) and the second rate, wherein the threshold is less than or equal to a product of the period (T1) and the second rate.
6. The method according to claim 3, wherein the method further comprises: determining, by the controller, a threshold based on the period (T1) and a second rate, wherein the threshold is less than or equal to a product of the period (T1) and the second rate, and the second rate is a maximum value of a total quantity of bytes of data packets of the first service that are allowed to be sent on the path per unit time; and 
sending the threshold to the first network device.
See Claim 4. 
7. The method according to claim 6, wherein the method further comprises: obtaining a second rate based on a first rate (P) and a packet length (M), wherein the first rate (P) is a maximum quantity of data packets allowed to be sent on a path per unit time, and the packet length (M) is a size of a maximum data packet allowed to be sent on the path.
See Claim 4.
8. The method according to claim 5, wherein the second rate is a product of the first rate (P) and the packet length (M).
Variation of claim 4 limitation of a second rate based on the first rate (P) and the packet length (M).
9. The method according to claim 1, wherein the method further comprises: sending a time interval to the first network device, wherein the time interval is a time period in which the data packet of the first service is transmitted on the path. 
See claim 6
10. (Currently Amended) A service forwarding apparatus, wherein the apparatus is disposed in a controller and comprises: a processor; and a storage medium coupled to the processor and storing programming instructions for execution by the processor, the programming instructions instruct the processor to: 
obtain a service request of a first service, wherein the service request of the first service comprises a first delay (tm) , and the first delay (tm) is a transmission delay value allowed for the first service from an ingress node to an egress node; 
determine a period (T1) according to a service request of the first service; and 
send the period (T1) to a first network device configured to forward a data packet of the first service.
Claim 7: A first network device, comprising:
a processor; and
a computer-readable storage medium coupled to the processor and storing programming instructions for execution by the processor, the programming instructions instruct the processor to:
send a data packet of a first service to a second network device in a period (T1), wherein the first service is a low-latency service, and the period (T1) is determined based on a first delay (tm), a second delay (td), and a hop count (h), wherein the first delay (tm) is a transmission delay value allowed during transmission of the first service from an ingress node to an egress node, the second delay (td) is a transmission delay value generated by a physical link on a path, the hop count (h) is a hop count of the path, and the path is used to send the data packet of the first service; and
send a data packet of a second service to the second network device after a data volume of the first service sent in the period (T1) reaches a threshold, wherein the second service is a non-low-latency service, and the threshold is a value determined based on a maximum transmission rate of the first service and the period (T1).

Claim 12 limitation of:
obtaining a second path establishment request, wherein the second path establishment request is used to establish a path, the second path establishment request comprises a time interval, the period (T1),
11. The apparatus according to claim 10, wherein the period (T1) is a duration determined according to a delay allowed by a device that forwards the data packet of the first service.
Claim 7
12. The apparatus according to claim 10, wherein the programming instructions instruct the processor to: determine the period (T1) based on the first delay (tm) , a second delay (td) , and a hop count (h), wherein a value of the period (T1) is less than (tm  - td) / (h +1), and the second delay (td) is a transmission delay value generated by a physical link comprised in a path to which the first network device belongs; and the hop count (h) is a hop count comprised in the path, and the path is used to transmit a data packet of the first service.
Claim 7, 8
8. The first network device according to claim 7, wherein the first network device is the ingress node, and the programming instructions further instruct the processor to:
obtain a service request of the first service, wherein the service request comprises the first delay (tm);
obtain the second delay (td) and the hop count (h); and
determine the period (T1) based on the first delay (tm), the second delay (td), and the hop count (h), wherein a value of the period (T1) is less than (tm−td)/(h+1).
13. The apparatus according to claim 12, wherein the programming instructions further instruct the processor to: obtain the second delay (td) and the hop count (h) after the path is determined. 
See Claim 8
14. The apparatus according to claim 10, the programming instructions further instruct the processor to: obtain a second rate based on a first rate (P) and a packet length (M), wherein the first rate (P) is a maximum value of a quantity of data packets allowed to be sent on a path per unit time, and the packet length (M) is a size of a maximum data packet allowed to be sent on the path; and the second rate is a maximum quantity of total bytes of data packets of the first service that are allowed to be sent on the path per unit time; and; send the second rate to the first network device.
10. The first network device according to claim 7, wherein the programming instructions further instruct the processor to:
obtain a first rate (P) and a packet length (M), wherein the first rate (P) is a maximum value of a quantity of data packets allowed to be sent on a path in a unit time, the packet length (M) is a size of a maximum data packet that is allowed to be sent on the path, and the path is used to send the data packet of the first service;
obtain a second rate based on the first rate (P) and the packet length (M), wherein the second rate is a maximum value of a total quantity of bytes of the data packet of the first service that is allowed to be sent on the path in a unit time; and
determine the threshold based on the period (T1) and the second rate, wherein the threshold is less than or equal to a product of the period (T1) and the second rate.
15. The apparatus according to claim 12, wherein the programming instructions further instruct the processor to: 
determine a threshold based on the period (T1) and a second rate, wherein the threshold is less than or equal to a product of the period (T1) and the second rate, and the second rate is a maximum value of a total quantity of bytes of data packets of a first service that are allowed to be sent on the path per unit time; and; 
send the threshold to the first network device.
Claim 10
16. The apparatus according to claim 15, wherein the programming instructions further instruct the processor to: obtain a second rate based on a first rate (P) and a packet length (M), wherein the first rate (P) is a maximum value of a quantity of data packets allowed to be sent on a path per unit time, and the packet length (M) is a size of a maximum data packet allowed to be sent on the path.
Claim 10
17. The apparatus according to claim 14, wherein the second rate is a product of the first rate (P) and the packet length (M).
Variation of claim 10 limitation of a second rate based on the first rate (P) and the packet length (M).
18. The apparatus according to claim 10, wherein he programming instructions further instruct the processor to: 
send a time interval to the first network device, wherein the time interval is a time period in which the data packet of the first service is transmitted on the path. 
See claim 12.


Regarding claim 1, it is clear that the conflicting claims are not patentably distinct from each other. Claim 1 of the instant application includes the features of obtaining a service request comprising a first delay, which is a transmission delay allowed for the first service; and determining a period based on the first service and sending the period to the first network device. 
These features are similar to the Patent claim 1 features of determining a period based on a delay, where the delay is a transmission delay allowed during transmission of the first service. The feature of sending the period to the first network device is similar to the Patent claim 6 feature of obtaining, by the first network device, a second path establishment request, wherein the second path establishment request is used to establish a path, the second path establishment request comprises a time interval, the period (T1). Therefore, the instant application claim 1 is an obvious variation of claims 1 and 6 of the Patent and is not patentably distinct from claims 1 and 6 of the Patent. 
Independent claim 10 is related to a service forwarding apparatus with similar features as claim 1. Therefore, claim 10 is not patentably distinct from claims 7 and 12 of the Patent (see table above) for the same reasons mentioned above for claim 1. 
Similarly, dependent claims 2-9 and 11-18 are not patentably distinct from claims 1-2, 4, 6-8, 10 and 12 of the Patent (see table above).


Claim Objections

Claim 18 is objected to because of the following informalities:  Claim 18 line 1 should read: “…wherein the programming instructions…”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "…and sending the period (T1) to the first network device configured to forward the data packet of the first service" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are also rejected because they are depended upon the rejected base claim as set forth above. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 9-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2015/0146523, hereinafter Yang) in view of Kakadia (US 2007/0041364), and further in view of Ashwood-Smith (US 2015/0188804, hereinafter Ashwood). 

Regarding claim 1, Yang discloses a service forwarding method, comprising: obtaining a service request of a first service, wherein the service request of the first service comprises a first delay (tm) , and the first delay (tm) is a transmission delay value allowed for the first service from an ingress node to an egress node [Yang discloses that a service flow of request/response traffic requires less end-to-end delay in the network, so a network having lowest end-to-end delay may be selected for transmitting packets of the service flow (Yang paragraph 0029)]. 
Yang does not expressly disclose the feature of determining a period (T1) based on the service request of the first service, and sending the period (T1) to the first network device configured to forward the data packet of the first service.
However, in the same or similar field of invention, Kakadia discloses that network elements may take into account the timing budgets and slack times afforded to the different priority levels of packets and the packets may be reshuffled accordingly (i.e., lower latency flows may have less slack or a more constrained time budget, and thus require more attention/time to meet the timing budgets) (Kakadia paragraphs 0091-0093). Thus, a time period is determined based on latency associated with a service/flow.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to have the feature of determining a period (T1) based on the service request of the first service; as taught by Kakadia. The suggestion/motivation would have been to improve resource allocation and quality of service for time sensitive communications (Kakadia paragraph 0002). 
Although Kakadia discloses regarding determining a period based on service, Yang and Kakadia do not expressly disclose the feature of sending the period (T1) to the first network device configured to forward the data packet of the first service.
However, in the same or similar field of invention, Ashwood discloses that an instruction may be sent to the nodes in the network (including ingress node) to allow a delay duration associated with transmitting the packets (see Ashwood claim 24). Ashwood paragraphs 0056-0061 disclose various examples of configuring the nodes in the network with the duration.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Kakadia to have the feature of sending the period (T1) to the first network device configured to forward the data packet of the first service; as taught by Ashwood. The suggestion/motivation would have been to optimize network performance (Ashwood paragraph 0022). 

Regarding claim 2, Yang, Kakadia and Ashwood disclose the method according to claim 1. Yang, Kakadia and Ashwood further disclose wherein the period (T1) is a duration determined according to a delay allowed by a device that forwards the data packet of the first service [Kakadia discloses that network elements may take into account the timing budgets and slack times afforded to the different priority levels of packets. For example, lower latency flows may have less slack or a more constrained time budget, and thus require more attention/time to meet the timing budgets (Kakadia paragraphs 0091-0093)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 9, Yang, Kakadia and Ashwood disclose the method according to claim 1. Yang, Kakadia and Ashwood further disclose wherein the method further comprises: sending a time interval to the first network device, wherein the time interval is a time period in which the data packet of the first service is transmitted on the path [Ashwood discloses that an instruction may be sent to the nodes in the network (including ingress node) to allow a delay duration associated with transmitting the packets (see Ashwood claim 24). Ashwood paragraphs 0056-0061 disclose various examples of configuring the nodes in the network with the duration]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 10, Yang discloses a service forwarding apparatus, wherein the apparatus is disposed in a controller and comprises: a processor; and a storage medium coupled to the processor and storing programming instructions for execution by the processor, the programming instructions instruct the processor to [Yang Figures 1-2 disclose an apparatus which includes a processor, network interfaces, etc. (Yang Figures 1-2, paragraphs 0017-0018)]: 
Obtain a service request of a first service, wherein the service request of the first service comprises a first delay (tm) , and the first delay (tm) is a transmission delay value allowed for the first service from an ingress node to an egress node [Yang discloses that a service flow of request/response traffic requires less end-to-end delay in the network, so a network having lowest end-to-end delay may be selected for transmitting packets of the service flow (Yang paragraph 0029)]. 
Yang does not expressly disclose the feature of determining a period (T1) according to a service request of the first service
However, in the same or similar field of invention, Kakadia discloses that network elements may take into account the timing budgets and slack times afforded to the different priority levels of packets and the packets may be reshuffled accordingly (i.e., lower latency flows may have less slack or a more constrained time budget, and thus require more attention/time to meet the timing budgets) (Kakadia paragraphs 0091-0093). Thus, a time period is determined based on latency associated with a service/flow.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to have the feature of determining a period (T1) according to a service request of the first service; as taught by Kakadia. The suggestion/motivation would have been to improve resource allocation and quality of service for time sensitive communications (Kakadia paragraph 0002).
Although Kakadia discloses regarding determining a period based on service, Yang and Kakadia do not expressly disclose the feature of sending the period (T1) to a first network device configured to forward a data packet of the first service.
However, in the same or similar field of invention, Ashwood discloses that an instruction may be sent to the nodes in the network (including ingress node) to allow a delay duration associated with transmitting the packets (see Ashwood claim 24). Ashwood paragraphs 0056-0061 disclose various examples of configuring the nodes in the network with the duration.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Kakadia to have the feature of sending the period (T1) to a first network device configured to forward a data packet of the first service; as taught by Ashwood. The suggestion/motivation would have been to optimize network performance (Ashwood paragraph 0022).

Regarding claim 11, Yang, Kakadia and Ashwood disclose the apparatus according to claim 10. Yang, Kakadia and Ashwood further disclose wherein the period (T1) is a duration determined according to a delay allowed by a device that forwards the data packet of the first service [Kakadia discloses that network elements may take into account the timing budgets and slack times afforded to the different priority levels of packets. For example, lower latency flows may have less slack or a more constrained time budget, and thus require more attention/time to meet the timing budgets (Kakadia paragraphs 0091-0093)]. In addition, the same motivation is used as the rejection of claim 10. 

Regarding claim 18, Yang, Kakadia and Ashwood disclose the apparatus according to claim 10. Yang, Kakadia and Ashwood further disclose wherein the programming instructions further instruct the processor to: send a time interval to the first network device, wherein the time interval is a time period in which the data packet of the first service is transmitted on the path [Ashwood discloses that an instruction may be sent to the nodes in the network (including ingress node) to allow a delay duration associated with transmitting the packets (see Ashwood claim 24). Ashwood paragraphs 0056-0061 disclose various examples of configuring the nodes in the network with the duration]. In addition, the same motivation is used as the rejection of claim 10. 


Allowable Subject Matter

Claims 3-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 12 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of determining, by the controller, the period (T1) based on the first delay (tm) , a second delay (td) , and a hop count (h), wherein a value of the period (T1) is less than (tm  - td) / (h +1), and the second delay (td) is a transmission delay value generated by a physical link comprised in a path to which the first network device belongs; and the hop count (h) is a hop count comprised in the path, and the path is used to transmit a data packet of the first service; in combination with all other limitations in the base claim and any intervening claims. 
Claims 5 and 14 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein the method further comprises: obtaining a second rate based on a first rate (P) and a packet length (M), wherein the first rate (P) is a maximum quantity of data packets allowed to be sent on a path per unit time, and the packet length (M) is a size of a maximum data packet allowed to be sent on the path; and the second rate is a maximum quantity of total bytes of data packets of the first service that are allowed to be sent on the path per unit time; and sending the second rate to the first network device; in combination with all other limitations in the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414